 518DECISIONSOF NATIONALLABOR RELATIONS BOARDLifetimeDoor CompanyandLocalUnion 3135,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 11-CA-3678November 7, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND ZAGORIAOn August 14, 1969, Trial Examiner Abraham H.M aller issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged incertain other unfair labor practices in the complaintand recommended the dismissal of such allegations.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that Respondent, Lifetime Door Company,Denmark, South Carolina, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECompany, herein called the Respondent. Upon saidcharge, theRegionalDirector for Region 11 of theNational Labor Relations Board, herein called the Board,on September 4, 1968, issued on behalf of the GeneralCounsel a complaint against the Respondent, allegingviolations of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq ),herein called the Act Briefly, the complaint alleged thatthe Respondent interfered with, restrained, and coerced itsemployees by interrogation and threats, that the Unionwas the exclusive representative of all the employees in anappropriate unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment; that theRespondent refused to bargain in good faith with theUnion by unreasonably delaying furnishing the Unioninformationconcerningthewageratesand jobclassificationsof employees in the bargaining unit andfailedand refused to furnish such information to theUnion, and that such conduct caused and prolonged anunfair labor practice strike In its duly filed answer,Respondent denied the commission of any unfair laborpracticesPursuant to notice, a hearing was held before me atOrangeburg, South Carolina, on May 13, 14, and 15,1969.The General Counsel, the Respondent, and theCharging Party were represented and were afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs with me. Briefswere filed by the General Counsel and by the RespondentUpon consideration of the entire record' and the briefs,and upon my observation of each of the witnesses, I makethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times materialherein, a corporation owning and operating a plant atDenmark, South Carolina, where it is engaged in themanufacture of doorsRespondent'sDenmark, SouthCarolina,plant is the only plant involved in thisproceeding. During the 12 months preceding the filing ofthe complaint herein, which period is representative of alltimesmaterialherein,Respondent sold and shippedfinished products valued in excess of $50,000 directly topoints and places outside the State of South Carolinafrom its Denmark, South Carolina, plant. During thesame period of time, Respondent caused goods and rawmaterials of a value in excess of $50,000 to be shippeddirectly to itsDenmark, South Carolina, plant frompoints and places outside the State of South Carolina.Accordingly, I find and conclude that the Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act for the Boardto assert jurisdiction here.ABRAHAM H. MALLER,TrialExaminerOn July 15,1968,LocalUnion3135,UnitedBrotherhoodofCarpenters and Joiners of America,AFL-CIO,hereincalled the Union,fileda charge against Lifetime Door'These findings and conclusions are based in part upon the TrialExaminer's credibility determinations to which Respondent excepts On thebasis of our careful review of the record, we conclude that the TrialExaminer'scredibilityresolutionsarenotcontrarytotheclearpreponderance of all the relevant evidence, and we find no basis fordisturbing themStandard Dry Wall Products, Inc,91NLRB 544, enfd188 F 2d 362 (C A 3)IfTHE LABORORGANIZATION INVOLVEDLocal Union3135,UnitedBrotherhood of Carpentersand Joiners of America,AFL-CIO,is,and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.'The General Counsel has filed a motion to correct the record in acertain particularNo opposition to the motion has been filed Uponconsideration of the motion, it is hereby ordered that the record becorrected as requested179 NLRB No. 83 LIFETIME DOOR COMPANY519Ill.THE ISSUESIWhether Respondent interrogated and threatenedemployees in violation of Section 8(a)(1) of the Act.2.WhetherRespondent unreasonably delayed andfailed and refused to furnish the Union with informationconcerning the wage rates and job classifications ofemployees in the bargaining unit, in violation of Section8(a)(5) of the Act3Whether the strike of Respondent's employees wasan unfair labor practice strikeIV. THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundOnApril15,1966,inCases11-CA-2638andll-RC-2081, the Board issued its Decision and Orderfinding that the Union represented a majority of theemployees of the Respondent in the following appropriateunitAllproduction,maintenance, and yard employees ofRespondent employed at its Denmark, South Carolina,plant,exclusiveofallofficeclericalemployees,professionaland technical employees, guards, andsupervisors as defined in the Act,and directed,inter alia,thatRespondent bargain uponrequestwith the Union as the exclusive bargainingrepresentative of all employees in said unit.LifetimeDoor Company,158 NLRB 13.On February 1, 1968, the Court of Appeals for theFourth Circuit issued its Decision and Order enforcing theDecision and Order of the BoardN L R B v. LifetimeDoor Company,390 F 2d 272B Alleged Interference, Restraint, and CoercionIBy Foreman PriesterEmployeeMinnieBellFishburne testified that inMarch 1968,2 she attended a union meeting and was givena union badge which she wore at the plant. Thereafter, shetestified, she had two conversations with Foreman W A.Priester of the glueing department. She later changed hertestimonyand said there were four conversations,although she described only three She testified that thefirstconversation took place inApril in ForemanPriester's office which she cleaned in the morningsNoone else was present Her testimony is as follows-A He told me that I was wearing one of thosethings, it was a button, and I said, "Yes," so he saidthatwe wished that we had never seen one of thosethings, and wished to hell, or the damn, that we hadnever worn them, and asked who started it, and I toldhim I didn't knowQ Now, was anything else said, as best you recall?A.Well, let's see, he said someone would be put inour place.According to Fishburne, the second conversation tookplace at the glueing machine where she worked, about 2or 3 days after the conversation in the office.' She testifiedas followsA. He said, "You are wearing one of those things, abutton," and I told him yes, and I can't really directremember all of itQ Do you recall anything else he said?A He asked me, you see, we didn't know what wewas doing, he said if we was going to get into it, whydidn'twe wait until they get into the plant, that hewasn't supposed to say anything about it.Fishburne testified that a third conversation took placein the office. Again, no one else was present As to thisconversation, Fishburne testified as followsTHE WITNESS He said someone would be put in ourplace.Q Do you recall him saying anything more duringthis conversation?A Let's see, we would catch hell.According to Fishburne, she took the badge off and put itin her bag She testified further that she did not attend thenext bargaining committee meeting, although she was amember of the bargaining committee, because she didn'twant to lose her job.EmployeeVonnieGuesscalledtocorroborateFishburne, testified that in April, he was working at theglueingmachinewhenForemanPriesterhadaconversation with Fishburne, that he was between 5 and 6feet away from Fishburne at the time, and that ForemanPriesterwas standing next to FishburneHe testifiedfurther that neither he nor Fishburne were working at thetime, although it was not a break period According toGuess the following occurred.A Mr Priester, he walked back there, he waspassing by, and he told Minnie Bell Fishburne what wasshe doing with that badge on, and she told him, shedidn't say nothing, so he said, that badge, she wouldregret that she wore that damned badge.,Contrary to Fishburne's testimony, Guess testified thatFishburne continued to wear her badge thereafter.Foreman Priester specifically denied the statementsattributedtohimHe admitted having only oneconversation with Fishburne and testified as follows:Q...Statewhether or not you ever had anyconversation with her about the union activities9A. Only once, she came up to me in the office onemorning, and wanted me to try and give her someadvice about the union, that she didn't know what, shedidn't know anything about it, she didn't know what todo, or she thought maybe I could help herQ Did you reply to her?A. I replied to her that I had nothing to do with theunion, I knew nothing about the union, and I couldadvise her nothingQ.Why did you tell her that?A Well for two reasons, one reason, we was advisedto say nothing about the union to any employees, andanother reason, we knew nothing about the union tostart withQ Who advised you to say nothing to the employeesabout the union?A Mr. Corbin and Mr. Scivally [plant managers].ForemanPriesterspecificallydeniedhavingaconversation at the glueing machine. He testified that it isimpossible to carry on a conversation in the area of thegluemgmachine, that people have to shout to makethemselves heard, because in the area there is a large'All events referred to herein occurred during 1968'According to Fishburne,employees Guess and Robertson were present'Employee Robertson whom both Fishburne and Guess placed at theglueingmachine during this alleged conversation,was not called as awitness 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoreing machine which runs about 75 percent of the day,and a large suction fan which runs all day, and these twomachines make a tremendous noiseIcredit the testimony of Foreman Priester, and do notcreditthatofFishburne and Guess in this regard.Priester's testimony regarding management's admonitionsto supervisors not to discuss unionism with the employeesis corroborated by the testimony of Plant Manager Corbinwho testified that supervisors were reminded daily of "theimportance of not saying anything either way, because itcouldbemisunderstoodormisinterpretedbytheindividuals involved " Indeed,Respondent's efforts toprevent and neutralize any improper statements by itssupervisors is demonstrated by the following testimony ofAttorney Smith.Q Mr Smith, state whether or not Mr. Hendersonmade a remark with regard to an action by the foremanabout having made remarks to employees about unionactivitiesA Yes, sir, the meeting opened on April 25, and thiswas actually prior to any exchanges by anyone on thatdateMr Henderson said that a foreman, W. APriester, had told some lady employee that when theUnion got in, or if the Union got in, that all of thefemale employees would be replaced by menIasked him at that time to whom did he say it, sothat we could get - and told him if he would tell usthatwe would go directly to that person, whether ornot it had transpired, and tell her that it was not thecaseMr Henderson at that time did not pursue it Hesaid that was all that he had to say about it, . SFurthermore, Priester's statement that he could not adviseher about the Union is corroborated by Fishburne, herself,who testified that he told her that "he wasn't supposed tosay anything about it [the Union] " On the other hand,employee Guess, called to corroborate Fishburne, did notinfact corroborate her testimony.What he testified towas what Fishburne testified had occurred in the officewhile she was cleaning when no one was present, and wasnotwhat she testified had occurred at the glueingmachine It is also significant that, at the time of thealleged conversations regarding the wearing of the badges,approximately 90 percent of the employees in the plantwere wearing badges without incident I therefore find itdifficult to believe that Foreman Priester would havesingled out Fishburne to threaten her about wearing abadge In sum, I find and conclude that Foreman Priesterdid not interrogate or threaten Fishburne or otherwiseinterferewithherrighttowearaunionbadgeAccordingly, the complaint should be dismissed in thisregard2.By Foreman ColemanThe complaint originally alleged that on July 12,GeorgeColeman,shippingandtrafficmanager,threatened employees that privileges previously enjoyed bythem would be withdrawn because of their support of theUnion At the hearing, the General Counsel amended thisallegation to read that the threat occurred "on or aboutAugust 5, 1968." In support of this allegation, employeeWilliam Hutson testified that he returned to work about 3weeks after the strike ended; that after his return Colemantold him that he used to go to the bathroom 4 or 5 times'In this connection, seeThe Ohio Rubber Company.152 NLRB 1121,1125a day, but that henceforth he would go only twice a day,once in the morning and once in the evening.' ForemanColeman denied having a conversation with HutsonindividuallyHe pointed out that "there's no such thing ashaving an individual conversation, unless we carry themup to the front office " He explained further that theemployees under him work in groups of three because ittakes three people to handle a trailer He testified furtherthatHutson on several occasions did go to the bathroomtoo much and just smoke, that he told his employees as agroup that there was a limitation on how many times theycould go to the bathroom, because when one man goes, itstops the work of the team of three men.There is nothing in the record which would indicatethat Coleman's statement was motivated by an antiunionanimus on the part of the Respondent or was as a reprisalfor the strikeColeman's explanation, which I credit,demonstrates that his limitation on the use of thebathroom was a managerial decision prompted by the factthat excessive use of the bathroom for smoking or otherpurposes adversely affected the efficiency of his three-menteamsThe fact that, according to employee Hutson,Coleman's statement was made at least 3 weeks after thestrike ended would seem to negate the idea that his actionwas taken in reprisal for the strike Accordingly, I findand conclude that Foreman Coleman's action did notconstitute a violation of the Act, and I recommend thatthe complaint be dismissed in this regardC The Failure of theRespondentto Supply theUnion with RequestedInformationRespondent concedes (br p 8) that, if requested,information concerning wages and related informationpertaining to employees in the bargaining unit is pertinentandmust be suppliedWhitinMachineWorks,108NLRB 1537, 1541,Arkansas Rice Growers CooperativeAssociation,165NLRBNo62,CowlesCommunications,Inc,172NLRB No 204 ButRespondent asksWhat information was requested') Wasitfairly supplied? Thus, this phase of the case presents thenarrow issue whether the Respondent supplied the Unionwith the requested informationPrior to the first bargaining session, Union BusinessAgent Billy Henderson wrote to Respondent's attorneyunder date of March 14, 1968, requesting "a list of payscale and job classifications at this plant "At the first bargaining session, on April 4, Respondentgave Business Agent Henderson a document reading, inpertinent part, as followsOur Labor Classifications are.Laborers$1.60 per hourLead Men$1 70 per hourMaintenance$1.70 per hour & upUpon receipt of this document, Business AgentHenderson protested that the information was incomplete,that it was not what he had requested and, again,requested a list of employees by the specific jobs, thedates of employment, and rates of pay He also pointedout that Respondent's document listed the pay ofmaintenancemen as "$170 per hour & up," and'Employee Hutson also testified over objection, that some time in July,before the strike, Coleman pointed out the union badge which he waswearing and asked him why he didn't take it off Inasmuch as the allegedconversation concerning the wearing of the badge was not alleged in thecomplaint as a violation,itisnot within the issues of the case, and nofinding is based upon it LIFETIME DOOR COMPANYrequestedmore specific information in that regardRespondent orally supplied the information as to the threegrades of maintenance men and their hourly rates At thisand the succeeding meetings, the parties bargained onvarious issues The General Counsel does not contend thattheRespondent bargained in bad faith, except by reasonof its failure and refusal to supply the requestedinformationOn April 16, Union Business Agent Henderson wrotetoAttorney Smith in part as follows "You have alsoagreed to have available for us a list of employees,senioritydate, job classifications and pay scaleWerespectfully request you include truckdrivers and pay ratesin this list "Attorney Smith replied to Henderson's letter under dateof April 17 and stated,inter a/ia"We shall try to haveavailable a list of employees setting forth their senioritydates and job classifications at our next meeting "The next negotiating meeting was held on April 25. Atthismeeting, Respondent presented Henderson with a listof employees by name, clock number, pay rate, and dateemployedThe only jobs identified were those oftruckdriver,truckmaintenance,maintenance,andforemenAccording to Business Agent Henderson, hecomplained that the list was incomplete and that hewanted the employees broken down by specific fobs; thatAttorney Smith replied that Henderson could get thisfrom his committee. According to Attorney Smith,Henderson placed the list among his papers and asked noquestionsabout it' At this meeting, Plant ManagerScivallygave the Union an oral description of theoperations of the plantAt the next meeting of May 13, Business AgentHenderson again requested a list of job descriptionsAttorney Smith replied that he told Henderson that thesubmissionsalreadygivenhimwere adequate, thatHenderson knew what was going on in the plant, and that"your committee can tell you "Under date of May 14, Business Agent Hendersonwrote Attorney Smith, requesting that he be allowed "tostudy the jobs in the plant in order that we may study andevalueate(sic/them more fully "Under date of May 20, Attorney Smith replied toHenderson's letter of May 14. In that letter, AttorneySmith stated that the general operation of the Respondentwas similar to Simpson Timber Company, whoseemployees the Union represented The letter continuedBesides the maintenance personnel, whose actual jobrequirements we shall be glad to discuss with you at ournext meeting, there are presently seven Forklift Drivers,three employees in the Pre Hung Department, twoPressmen,one glue mix employee, two TrimmerFeedmen, two Trimmer Off Bearers and a check upman.Additionally, there are eight inspectors, ninetruck-loaders and four glue spreader feeders, all ofwhom are considered as ordinary laborersAll thebalance of the employees other than truck drivers areordinary laborersAs your own Committee willundoubtedly tell you, the Company is broken up intotheReceivingDepartment, the Lay Up Department,TheTrimDepartment, theMachineDepartment,Warehouse and Shipping. It is noted that the letterlisted 39 jobs in the plant (though it did not identify thepersonsholding those jobs),whereas according to'Icreditthe testimony of Henderson whose dissatisfaction withRespondent's submission is confirmed by his repeated requests,oral andwritten,for job classifications521Respondent's submission of April 25, there were some91 production employees in the plant.Itisnoted that the letter listed 39 jobs in the plant(though it did not identify the persons holding those fobs),whereas according to Respondent's submission of April25, there were some 91 production employees in the plantAt the May 23 negotiating meeting, Henderson statedthat the information that he had received was inadequateand renewed his request informationAccording toHenderson, Attorney Smith told him that he could get theinformationfromhiscommittee "At thismeeting,Attorney Smith characterized the Union's wage proposalas being unrealistic and not in keeping with the wages inthe area. Henderson replied that the proposal was the besthe could do with the information which the Respondenthad furnished him and asked for an opportunity to studythe jobs in the plant to evaluate them. Henderson furthersaid that he did not feel the Respondent had fulfilled itsresponsibility to furnish the information requested, thatthe people were getting restless, and that the Respondentwas putting the Union into a situation where "if we didnotmake some improvement, that we was faced with astrike, and this was the last thing that the Union wanted "At the meeting of June 10, Business Agent HendersontoldAttorney Smith that he felt that the Respondent hadnot bargained in good faith by failing to give the Unionthe requested information, that most of the proposals thatthe Union had accepted up to this point were those of theRespondent, that the people had become restless and thathe did not want to be backed into a corner with a strikesituationOn June 28, Business Agent Henderson again wrote toAttorney Smith complaining,interalia,of Respondent's"failure and refusal to furnish information requested andnecessary to the bargaining agents of your employees "The parties next met on July 3 At this meeting theUnion was represented by International RepresentativeDeese in addition to Business Agent HendersonHenderson stated that he had asked for informationpertaining to the names of the employees, the jobsperformed in the departments and rates of pay, but hadnever received it. Attorney Smith replied that he didn'tthinkthatHendersonneededtheinformationInternationalRepresentativeDeese then requested thesame information and renewed the request before the closeof the meeting 9On July 8, Respondent's employees went on strikeAccording to Attorney Smith, the strike was 90 percenteffectiveThe nature of the strike whether economic, orcaused by an unfair labor practice, is discussed under aseparate headinginfraWhile the strike was pending, the parties met on July16At this meeting, Attorney Smith gave Henderson a listof 36 striking employees classified by jobHendersonprotested that this was not the entire list of employees atthe time of the strike, when there were approximately 91production employees in the plant.- PlantManager'Ernest Corbin,who succeeded Scivally as plant manager, testified thatno request for information was made at that meeting and that the firsttime he heard such a request was at the meeting ofJuly 23 i creditHenderson's testimony which is consistent with his written requests forinformation'The credited testimony of DeeseHowever,Ido not credit Deese'stestimony to the effect that Attorney Smith told Henderson that he hadthrown his letters in "File 13" and would continue to do so The remarkattributed toAttorneySmith is inconsistent with Attorney Smith'scorrespondencewithHendersonDeese'srequestfor information iscorroborated by Plant Manager Corbin"At the same time, Attorney Smith gave Henderson an additional list 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorbin admitted that this list did not contain the names ofall the persons on the list submitted to the Union at themeeting of April 25, and testified that he did not knowwhyInessence,itwasRespondent'sposition in thenegotiations and at the hearing that all of its employees,except truckdrivers,were ordinary laborers, that suchdesignation was sufficient information to the Union, andthat Respondent was not required to specify the particularfunctionsperformed by each laborer. To support thiscontention, Plant Manager Corbin testified that employeesare transferred from one operation to another However,on cross examination, he admitted that the averagenumber of such transfers is three per day, that some daysthereareno transfers, and that the employees sotransferred are usually returned to their original positionsthe following day. It is also significant that the card ofeach employee bears the number of the department inwhich he works and such number is not changed when anemployeeistemporarilytransferredtoanotherdepartment This number, Plant Manager Corbin testified,isfor the purpose of determining the cost of eachdepartment.DespiteRespondent's insistence that all employees,except truckdrivers, are ordinary laborers, it did on July16 supply the Union with a list of 36 employees togetherwith their job descriptionsNo reason was advanced forRespondent's failure to supply this information before thestrike startedNor was any reason given for Respondent'sfailure tolist the remaining55 employees and their jobclassificationsAs previously noted, PlantManagerCorbin admitted that he did not know why the list wasincomplete. Furthermore, employee Vonnie Doe Guess,testifying on another phase of the case, testified that hispermanent job at the plant was operating the glueingmachineYet the list given by Respondent on July 16contains no classification of operators of the glueingmachine, and Guess' name does not appear on that list. Itisapparent from the foregoing that the Respondent couldhave supplied the Union with the requested informationand could have done so before the strike commenced.It is no answer, as the Respondent contends, that all ofits employees, except truckdrivers, were considered by theRespondent to be ordinary laborers. The Union couldhave, and might have, submitted a wage proposalcallingfor various rates of pay based upon the difficulties andother conditions attendant each specific operation It maywell be that the Respondentmighthave refused to accedeto wage differentials for the various operations and mighthaveinsistedthatallsuch employees were ordinarylaborersandwere entitled to the same rate of pay.Nevertheless, the Union was entitled to that informationso that it could make whatever wage proposals it desired,even if the Respondent might ultimately reject suchproposals. Significant in this context are Attorney Smith'srepeated rejections of the Union's wage proposals as being"unrealistic."Without the requested information, theUnion may have beenbargainingin the dark. Thus, afterRespondent'srepeated refusal to supply the informationas to job classifications, Henderson asked for permissionto visit the plant to evaluate the jobs. This request wasalso refused. As theBoardhas stated "The employer'sduty . . is predicated upon the need of the Union forsuchinformationinordertoprovideintelligentrepresentation of the employees" (FW Woolworth Co,109 NLRB 196, 197, enfdper curiam352 U S 938) Byfailing to supply the requested information to the Union,the Respondent hampered the Union's bargaining efforts.N.L R B v Yawman & Erbe Mfg Co,187 F 2d 947,949 (C.A 2) "Itherefore find and conclude that the informationrequested by the Union was relevant to the bargaining andthat the Respondent failed and refused to supply theUnion with the information requested until after thestrike, and then supplied only part of the information Byreason of such conduct, Respondent failed and refused tobargain in good faith, in violation of Section 8(a)(5) and(1) of the ActGoodyear Aerospace Corporation,157NLRB 496, 503, enfd. 388 F.2d 673 (C A 6);Curtiss-Wright Corp ,Wright Aero Div v N L RB, 347F.2d 61, 69 (C A. 3).D. The Nature of the StrikeAs previously noted, at the meeting of May 23,Attorney Smith characterized the Union's wage proposalas being unrealistic and not in keeping with the wages inthe area, and Henderson replied that the proposal was thebesthe could do with the information which theRespondenthad furnished him and asked for anopportunity to study the jobs in the plant to evaluatethemHenderson further indicated that the Respondentwas putting the Union into a situation where a strikemight result. Again, at the meeting of June 10, Hendersontold Attorney Smith that he felt that the Respondent hadnot bargained in good faith by failing to give the Unionthe requested information, and that he did not want to bebacked into a corner with a strike situationOn June 10, there was a meeting of the employeescalled by the Union According to Henderson's creditedtestimony,he told the employees present that theRespondent had not fulfilled its responsibility to bargainingood faith and had failed to supply the Union withrequested informationHe explained the differencesbetween an economic strike and an unfair labor practicestrike, and the consequences of each. A strike vote wastaken by secret ballot, and the employees present votedunanimously to strike at a date to be set by the electedcommittee and the Executive Board of the Local Union.Another meeting of the employees was held early in themorning of July 8, at which time the strike was calledTheRespondent contends that the strike was aneconomic strike. It argues that the alleged unfair laborpractices involving the alleged statements to employeesHutson and Fishburne are without substance; that it hadfully complied with the Union's request for information,and that a union leaflet distributed after the strike begansetting forth the reasons for the strike failed to mentionthe Respondent's alleged failure to supply the information.With regard to the first contention, I have foundsuprathat the alleged unfair labor practices with regard to thealleged threats made to Hutson and Fishburne are withoutsubstance and should be dismissedAs to the secondcontention,Ihave found, contrary to Respondent'sposition, that the Respondent failed and refused to supplyindicating three additions to the payroll prior to the strike, and threedeletions from the payrollThe list of additions and deletions did notspecify the fobs performed"In its brief,Respondent no longer contends,as it did during thenegotiations,that the Union could obtain the requested information fromits committeeOf course,an employer is not relieved of his obligation tofurnish information even if it is available from the employeesDixieCorporation.105 NLRB 390, 396 LIFETIME DOORCOMPANY523the requested information and supplied only part of theinformation after the strike began, and I have concludedthatRespondent's conduct in this regard constituted anunfair labor practice within the meaning of Section 8(a)(5)of the Act If, therefore, the strike was caused by thatunfair labor practice, then the strike was an unfair laborpractice strike.The Respondent relies upon a leaflet put out by theUniononJuly24,entitled"WHYWE THEEMPLOYEES OF LIFETIME DOOR COMPANY,INC. OF DENMARK, SOUTH CAROLINA ARE ONSTRIKE " The leaflet accuses the Respondent of arefusal to bargain in good faith and specifically refers tothe following items. Seniority, checkoff of dues, hours ofwork, paid holidays, vacations, and wages Nowhere in theleaflet did the Union explicitly refer to the Respondent'srefusal to supply requested informationConsidered alone, the leaflet would appear to derogatefrom the General Counsel's contention that the strike wascaused by Respondent's failure to meet the Union'srequest for information. However, the leaflet cannot beconsideredin vacuoBusiness Agent Henderson had madeitclear to the Respondent that its failure to supply therequested information could lead to a strike which theUnion sought to avoid Also, the Union's strike vote cameafterHendersonhad informed the employees ofRespondent'srefusaltosupplytheinformation.Furthermore, the leaflet, published 16 days after the strikehad commenced, was an appeal for public sympathy andurged "no one go to work for Lifetime Door Company inDenmark, S.C , until they bargain in good faith with ourCommittee " In such an appeal, it was only natural thatthe Union would emphasize the economic issues involvedin the negotiations, rather than Respondent's failure tosupply job classifications of the employees- an issuewhich might appear to be of little, if any, significance tothe general public.Of course, there were unresolved economic issuesbetween the partiesAs the Court of Appeals for theDistrict of Columbia has saidNo doubt the Company's refusal to bargain was not theonly cause of the strike . .But if an unfair laborpractice had anything to do with causing the strike, itwas an unfair labor practice strike(General Driversand Helpers, Local 662 v. N L R B.,302 F.2d 908, 911,cert. denied 371 U.S. 827)See alsoN L R.B v. West Coast Casket Co.,205 F.2d902, 907 (C A. 9),N L R B v Fitzgerald Mills Corp.,313 F.2d 260, 269 (C.A. 2), and cases cited.Ifindand conclude that the strike was caused insubstantial part by Respondent's unfair labor practice andwas an unfair labor practice strike from its inception.Even if the strike had been an economic strike at itsinception,Respondent's conduct in supplying some, butnot all, of the information on July 16, after the strike hadbeen in progress, was an unfair labor practice whichprolonged the strike, for it demonstrated Respondent'sabilitytosupplytherequestedinformationandemphasized its refusal to supply all of it. In this context,the Court of Appeals for the Fifth Circuit has saidThere is no question but that where a strike is initiallyundertaken for economic reasons but is prolonged byreasonof the employer's intervening unfair laborpractices, the employer is in the same position he wouldhave been in had his unfair labor practice cause thestrike in the first place.(N.L.R.B. v. CrosbyChemicals, Inc ,188 F.2d 91, 95).To the same effect, seeN L R Bv.Remington Rand,Inc ,130 F.2d 919, 928, fn.8 (C.A2);General Driversand Helpers.Local662 v.N L R B, supraShortly after the strike began, the Respondent hiredreplacements and was operating at full capacity.On July30,BusinessAgent Henderson wired Attorney Smith asfollowsYour employees voted this date to terminate the currentstrike against Lifetime Door Company Inc , DenmarkSouth Carolina and return to work unconditionally atregular starting time 7 AM WednesdayJuly 31, 1968.This will also confirm our meeting of August 1, 1968 at2 PM.12When the parties met on August 1, Attorney Smithoffered to discuss with the Union the"orderly return" ofthe strikers.InternationalRepresentativeDeese repliedthat the Union stood upon the telegram By letter datedAugust 2, AttorneySmith informed Henderson that 38named strikers should report to work on Mondaymorning, August 5. By a second letter dated August 12,AttorneySmith specified another 33 employees who wereto return to work on Monday,August 12. Inasmuch, as Ihave found,the strike was an unfair labor practice strike,andtheUnion'srequestforreinstatementwasunconditional,the strikers were entitled to reinstatement 5days after the unconditional offer to return The 33strikerswho were not restored to their jobs at that timeare entitled to backpay from August 5, less the netearnings of each during such period.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Lifetime Door Company set forth insectionIV,above,occurring in connection with theoperations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.VI. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the ActHaving found that the strike was an unfair laborpractice strike, that on July 30, the Union made on behalfof the striking employees an unconditional offer to returnto work on July 31, and that some of the strikers were notreinstatedbyRespondent 5 days thereafter, I shallrecommend that the Respondent make whole all strikersnamed in Appendix A for any loss of earnings they mayhave suffered by reason of Respondent's failure toreinstate them on August 5, by payment to each of a sumof money equal to that which each normally would haveearned as wages from August 5, 1968, to the date of theirreinstatement or the effective date of Respondent's offerof reinstatement, less the net earnings of each during suchperiod. The backpay provided herein shall be computed in"It is well settled that a union representing strikers may make a validapplication for reinstatement of strikersPecheur LozengeCo ,Inc . 98NLRB 496, enfd 209 F 2d 393 (C A 2), cert denied, 347 US 953,Brown and Root,Inc,99NLRB 1031, 1042,ElmiraMachine andSpecialtyWorks,Inc , etc,148NLRB 1695, 1696, 1703 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordance with the formula stated in FW WoolworthCompany,90 NLRB 289. Interest shall be added at therate of 6 percent per annum.IsisPlumbing & HeatingCo, 138 NLRB 716RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case,Irecommend that the Respondent, its officers, agents,successors, and assigns, shall.1.Cease and desist from-(a)Refusing to bargain collectively with respect to ratesof pay, wages, hours of employment and other terms andconditions of employment with the Union as the exclusiverepresentativeofitsemployeesinthefollowingappropriate unit:All production,maintenance, and yard employees ofRespondent employed at its Denmark, South Carolina,plant,exclusiveofallofficeclericalemployees,professionaland technical employees, guards, andsupervisors as defined in the Act.(b)Refusing to furnish the Union pertinent wage andpayrolldata,including,butnotlimitedto,jobclassification and pay scale of each employee by name, orunreasonably delaying in furnishing such data to theUnion(c)Inany like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form, join, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Upon request, bargain collectively with the Unionas the exclusive representative of the employees in theabove-described unit with respect to rates of pay, wages,hoursofwork and other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Upon request, furnish to the Union pertinent wageand payroll data, including, but not limited to, jobclassification and pay scale of each employee by name,within a reasonably prompt time(c)Make whole all strikers whose names are listed inAppendix A attached hereto, for any loss of pay each mayhave suffered because of the Respondent's failure toreinstate them on August 5, in the manner set forth in thesection of this Decision entitled "The Remedy."(d)Preserve and make available to the Board or itsagents, upon request, for examination and copying, allrecords necessary for the determination of the amount ofbackpay due.(e)Post at its Denmark, South Carolina, plant copiesof the attached notice marked "Appendix B "" Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 11, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director, in writing, within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of the United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 11, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIX AWillie Rice, Jr.Phillip RiceCharles W LeeNurlin DowlingGlenn SmithHarry Johnson, JrNeatha BarnwellBryant HendersonLeola GreeneMose MooreJeremiah GrahamAnnie JamisonEddie JamesErnell HartwellJames RogersAndrew LingardEdgar TutenStanley BreelandEarleen RiceLinda RileyRobert EdwardsJannie TylerElmo CampbellRufus JamisonRichard TylerMary LeeLeroy OdomWilliam HutsonAbe WilliamsFrank HughesWillieMae WadeAbbie Belle TylerHarold MoseleyAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTrefuse,upon request, to bargaincollectivelywithLocalUnion3135,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,astheexclusiverepresentativeofallemployees in the following appropriate unitAllproduction,maintenance,and yard employeesemployed by us at our Denmark,South Carolina,plant,exclusiveof all office clerical employees,professional and technical employees,guards, andsupervisors as defined in the ActWE WILL NOT refuse to furnish the Union pertinentwage and payroll data, including, but not limited to, jobclassification and payroll scale of each employee byname, nor will we unreasonably delay in furnishing suchdata to the Union.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization,to form, join,or assistany labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities. LIFETIME DOORCOMPANYWE WILL, upon request, bargain collectively withLocal Union 3135, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, as the exclusiverepresentative of the employees in the above-describedunit with respect to rates of pay, wages, hours of workand other terms and conditions of employment, and, ifanunderstandingisreached,embodysuchunderstanding in a signed agreementWE WILL upon request, furnish to the Unionpertinentwage and payroll data, including, but notlimited to, job classification and pay scale of eachemployee by name, within a reasonably prompt time.WE WILL make whole all strikers whose names arelisted in Appendix A attached to the Trial Examiner'sDecision, for any loss of pay each may have sufferedbecause of our failure to reinstate them on August 5,with interest thereon at the rate of 6 percent perannum.525All employees are free to become or remain, or refrainfrombecomingorremaining,membersoftheabove-named Union or any other labor organization.DatedByLIFETIME DOOR COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 1624 WachoviaBuilding,301NorthMain Street,Winston-Salem, NorthCarolina 27101,TelephoneA.C. 919, 723-9211